On Application for Rehearing
PER CURIAM.
It is suggested in the application for rehearing that we erroneously, characterized plaintiff’s petition as an action in jactitation. The character of the suit was not put at issue and immaterial in view of our conclusion that the issues presented in the plea of estoppel were questions addressing themselves to the merits of the case. Therefore our characterization of the suit as being an action in jactitation is purely obiter and can have no binding effect.
Rehearing denied.